Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1, 11, 15-16, and 18-19 are amended.
Claims 1-20 are allowed.
	
Allowable Subject Matter
The following is an Examiner’s statement for reasons of allowance:
	Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 Rejection, Examiner finds Applicant’s arguments persuasive. The prior art, Vaughn fails to teach the amendments to the independent claims. More specifically, Vaugh does not disclose “polling a data storage for new raw data files transferred from one or more computer systems associated with health care service providers; retrieving a raw data file from the data storage; converting the raw data file into data that is in a standardized format, wherein the converting is based on a type of the raw data file and a conversion schema corresponding to the type of the raw data file; loading the converted data to the patient profile; and identifying one or more trends in the one or more health metrics based at least in part on the loading of the converted data to the patient profile”. Furthermore, Kawanishi does not disclose this feature and therefore, fails to cure the deficiencies of Vaughn. Therefore, the 35 U.S.C. 102 and 35 U.S.C. 103 Rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686